

116 HRES 643 IH: Recognizing women’s cardiovascular health as a critical health care priority that affects every State and contributes to increased health care costs, and promoting the necessity of increased awareness of and education on the symptoms for heart disease among women, gender-specific cardiovascular disease research, and policy action to alleviate the risks of heart disease among women.
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 643IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Ms. Herrera Beutler (for herself and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing women’s cardiovascular health as a critical health care priority that affects every
			 State and contributes to increased health care costs, and promoting the
			 necessity of increased awareness of and education on the symptoms for
			 heart disease among women, gender-specific cardiovascular disease
			 research, and policy action to alleviate the risks of heart disease among
			 women.
	
 Whereas heart disease is the number one killer of women in the United States; Whereas heart disease accounts for the deaths of 400,000 women each year or 1,080 each day;
 Whereas one in three women die of heart disease or stroke; Whereas the symptoms of heart disease and heart attack among women are different from those among men;
 Whereas the maternal mortality rate in the United States is rising with more than 700 women dying from pregnancy-related conditions each year, and cardiac disease and stroke, the leading cause of pregnancy-related deaths in the United States, is responsible for approximately 34 percent of these losses;
 Whereas unrecognized symptoms and inadequate treatment of cardiovascular disease among women contribute to the increasing costs to the United States health care system, which, if left unaddressed, are projected to surpass $1 trillion by 2035;
 Whereas heart attack symptoms among women are not typically recognized and can be as subtle as fatigue, jaw pain, shortness of breath, backache, and indigestion;
 Whereas half of all women experiencing heart attacks display none of the typically recognized male symptoms;
 Whereas 64 percent of women who die of coronary heart disease show no prior typically recognized symptoms;
 Whereas women are 50 percent more likely to receive an incorrect diagnosis following a heart attack;
 Whereas despite gender differences in physiology and the manifestation of cardiovascular disease, women comprise only 34 percent of participants in cardiovascular disease studies that enroll both men and women; and
 Whereas even when considering all cardiovascular disease-related studies, including single-sex studies, women still comprise only 41 percent of participants: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the vital importance of decreasing cardiovascular disease among women;
 (2)promotes the necessity of raising awareness of the preventable ubiquity of cardiovascular mortality among women, and urges a comprehensive public awareness initiative that establishes best practices for identifying and treating cardiovascular incidents in women, specifically;
 (3)supports efforts to educate women, men, patients, and physicians about the critical differences of cardiovascular disease symptoms between women and men;
 (4)supports the promotion of gender-specific cardiovascular health research, prevention, and treatment, because—
 (A)there is a material difference in the way women present with cardiovascular or heart attack symptoms; and
 (B)gender-specific cardiovascular research is essential to driving successful positive outcomes in the reduction of mortality rates;
 (5)affirms the connection between cardiovascular disease and preeclampsia in new mothers; (6)acknowledges that the costs to the health care system of unrecognized symptoms in the treatment of women can be substantially reduced with appropriate public policy; and
 (7)supports the development of economic impact data to ascertain the health care system costs to be saved by decreasing the incidents of death due to unrecognized symptoms of heart attack in women.
			